Citation Nr: 9924495	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-13 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran who had active service from October 1944 to 
October 1952,  died on September [redacted], 1997.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama Regional Office (RO), of the Department of Veterans 
Affairs (VA). 
  

FINDINGS OF FACT

1.  The veteran died September [redacted], 1997, at the age 
of 71, and the immediate cause of death was cardio-pulmonary 
failure.  No other immediate causes, underlying causes, or 
significant conditions are listed on the death certificate as 
contributing to the death. The death certificate indicates 
that the manner of death was natural causes, and an autopsy 
was performed (although not of file).

2. At the time of the veteran's death, service connection had 
not been established for any disorder.  

3.  There is no medical evidence or opinion relating the 
veteran's military service in any way to the cardio-pulmonary 
failure which caused his death, nor is there any medical 
evidence that any medical condition noted in substantially or 
materially contributed to the veteran's death.

4. Cardio pulmonary disease was not shown in service or 
within 1 year following separation from service.

CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, contends in 
essence that service connection should be granted for the 
cause of the veteran's death.  She variously asserts, in 
essence, that the veteran was exposed to "bonding" 
(probably asbestos), and died from lung complications and 
prostate cancer. She further asserts, that "being around all 
the radiation caused the heart problem and cancer that caused 
his death," and, therefore, his death should be considered 
service connected.

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
is triggered only after a well-grounded claim is submitted.  
See Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Grottveit  v. Brown, 
5 Vet. App. 91, 93 (1993).  For a service-connected claim to 
be well grounded, there must be a medical diagnosis of 
current disability, lay or medical evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence of a nexus between the in-service injury or disease 
and current disability.  See Epps v. Brown, 9 Vet. App. 341, 
343- 44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  In Ramey v. Brown, 9 Vet. App. 40 (1996), 
the United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
applied these same three requirements for a well-grounded 
claim for service connection of a disability to a claim for 
service connection for death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1998).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

It is noted that some disabilities, including cardiovascular 
disease, may be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The certificate of death reveals that the veteran died on 
September [redacted], 1997 at the age of 71.  The immediate 
cause of death was cardio-pulmonary failure.  No other immediate 
causes, underlying causes, or significant conditions are 
listed on the death certificate as contributing to the death.  
The death certificate indicates that an autopsy was 
performed, although there is no copy of the autopsy in the 
file.

At the time of his death, service connection was not in 
effect for any disorder.  Service medical records are devoid 
of complaints, treatment or findings of any cardio-pulmonary 
disorders.

No post service clinical evidence for any medical treatment 
of any kind has been identified by the appellant, or is in 
the file.

There is no competent medical evidence on file that 
associates the cause of the veteran's death with his period 
of service or any in service incident, including the alleged 
exposure to asbestos or radiation. 

The Board finds that there is no interpretation or 
construction of the evidence which establishes or suggests 
that a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
the cause of the veteran's death to warrant service 
connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.312 (1998).

The appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or a service-connected disability.  Her lay 
assertions of medical causation cannot constitute evidence to 
render the claim well grounded  Grottveit  v. Brown, 5 Vet. 
App. 91, 93 (1993).  See also Barfield  v. Brown, 5 Vet. App. 
8, 9 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The appellant has failed to submit any competent 
credible evidence linking the veteran's period of service to 
the cause or production of his death.  Since there is no 
competent, credible evidence of medical causality or 
contribution, the claim is not well grounded.  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  While the Board understands 
the appellant's position and belief on this matter, in the 
absence of some supporting documentation, the belief is not 
plausible within the legal context.  The appellant has not 
submitted competent medical evidence in support of the claim.

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999) to advise the claimant of the evidence 
required to complete the application.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, in the statement of the 
case as well as in other correspondence, the appellant has 
been notified of the defects in the evidentiary record, and 
the kind of information needed.  As such, it is concluded 
that she has been appropriately advised as to the information 
needed.  



ORDER

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death, is not well grounded 
and the appeal is denied.

		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

